DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
















Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimano et al. (US 9,575,426 B2) in view of Ida et al. (US PGP 2018/0088478) and as evidenced by the UCLA Solvents Table NPL.

Shimano teaches a toner including toner particles that contain a binder resin and a colorant, a sea-island structure including a sea portion composed of a crystalline resin C (corresponding to the first resin of the instant invention), and island portions composed of an amorphous resin A (corresponding to the second resin of the instant invention) (Abstract, Fig. 1 & Fig. 2). The toner may be used as a one-component developer as-is or as a two-component developer after being mixed with a magnetic carrier (Col. 12, lines 32-34). The binder resin preferably has a crystalline resin C content of 30% by mass or more and 70% by mass or less (Col. 5, lines 6-7). A content of 30% by mass or more facilitates the control of the sea-island structure and results in a toner having excellent sharp-melting properties (Col. 5, lines 8-10). A content of 70% by mass or less results in the clear formation of islands composed of the amorphous resin, thereby providing an image with excellent strength (Col. 5, lines 10-13). The crystalline resin C is preferably a vinyl-based resin containing a moiety represented by a general formula 1 (a unit derived from a long-chain alkyl acrylate or long-chain alkyl 
    PNG
    media_image1.png
    165
    435
    media_image1.png
    Greyscale
methacrylate) in an amount of 50% by mass or more (Col. 5, lines 40-44):
Figure 1. The moiety contained in the vinyl-based resin of crystalline resin C.

In the general formula 1, R1 represents an alkyl group having 16 to 34 carbon atoms, and R2 represents hydrogen or a methyl group (Col. 5, lines 56-57). Shimano teaches that when the vinyl-based resin contains the unit represented by the general formula 1 above, the main chain does not inhibit the crystallinity of the side chains, thus providing a resin having high crystallinity and excellent strength (Col. 5, lines 60-64). Furthermore, when the number of carbon atoms in the alkyl group of R1 is within the specified range (16 to 34), a polymerization reaction proceeds sufficiently, thus providing a crystalline resin with a high conversion ratio (Col. 5, lines 63-67). As a result, the crystalline resin has excellent durability and charging performance after exposure to a high-temperature, high-humidity environment (Col. 5, line 67 & Col. 6, lines 1-2). Specific examples of the long-chain alkyl acrylate include palmityl acrylate (19 carbon atoms), stearyl acrylate (18 carbon atoms), behenyl acrylate (22 carbon atoms), octacosyl acrylate (31 carbon atoms), and triacontyl acrylate (33 carbon atoms) (Col. 6, lines 2-5). 
	Shimano then teaches that materials that may be used as binder resins for toners may be used as materials for the amorphous resin A. For example, styrene-acrylic-based resins, polyester resins, epoxy resins, and urethan resins may be used (Col. 7, lines 12-17). These resins may be used in combination, be hybridized, and/or be partially modified (Col. 7, lines 17-19). When a styrene-acrylic-based resin is used in the toner, a product prepared by the polymerization of a known radically polymerizable monomer may be used. Specific examples of the radically polymerizable monomer include styrene and its derivatives (Col. 7, lines 25-26), acrylic acid and methacrylic acid derivatives, such as acrylonitrile and methacrylamide (Col. 7, lines 36-37), and acrylic acid and methacrylic acid (Col. 7, line 38). The radically polymerizable monomers may be used in combination of two or more (Col. 7, lines 39-40). Additionally, to improve the high-temperature offset resistance, a small amount of a polyfunctional monomer (crosslinking agent) may be used for the styrene-acrylic-based resin. As the polyfunctional monomer, a compound having two or more polymerizable double bonds is mainly used (Col. 7, lines 40-44). 
	Shimano teaches that the polyester resin may be prepared by the reaction of a di- or poly-carboxylic acid and a diol. As an alcohol monomer used to prepare the polyester resin, a known alcohol monomer may be used. Examples include ethylene glycol, diethylene glycol, and 1,2-propylene glycol (Col. 7, lines 58-64). As a carboxylic acid monomer used to prepare the polyester resin, a known carboxylic acid monomer may be used. Examples include oxalic acid and sebacic acid, anhydrides and lower alkyl ester of these acids, and 3- or poly-carboxylic acid components, including anhydrides and lower alkyl esters thereof (Col. 8, lines 1-10). 
Furthermore, the polyester resin may be produced by a known method for the synthesis of a polyester. For example, a dicarboxylic acid component and a dialcohol component are subjected to an esterification reaction or a transesterification reaction, followed by a polycondensation reaction under reduced pressure or introduction of nitrogen gas, in the usual manner, to provide the polyester resin (Col. 8, lines 11-18).
Shimano then teaches that in the sea-island structure observed in the cross-sectional observation of the toner, the number-average circle-equivalent diameter based on the area of the island portions is preferably 30 nm (0.03 µm) or more and 500 nm (0.50 µm) or less (Col. 8, lines 60-63). When the diameter is 30 nm or more, the crystalline resin C is less affected by the amorphous resin A, providing a toner having sufficient sharp-melting properties (Col. 8, lines 63-67). When the diameter is 500 nm or less, the crystalline resin C and the amorphous resin A are sufficiently mixed together in a fixation step, thus providing an image with excellent strength (Col. 9, lines 1-4). 
Shimano does not specifically teach ranges for the acid values of the crystalline and amorphous resins, but specific values within the claimed ranges can be found in the experimental data. According to Table 7, which describes the physical properties of the resins used in the examples, the acid value of the crystalline resin C ranged from 0.0 mgKOH/g to 22.3 mgKOH/g and the acid value of the amorphous resin A ranged from 0.0 mgKOH/g to 29.0 mgKOH/g (Col. 27, lines 13-16), across the experimental examples. In toner 2, a crystalline resin C having an acid value of 2.5 mgKOH/g and an amorphous resin A having an acid value of 19.0 mgKOH/g were used in combination (Table 7). Similarly, in toner 4, a crystalline resin C having an acid value of 2.5 mgKOH/g and an amorphous resin A having an acid value of 1.2 mgKOH/g were used in combination (Table 7). These acid values fall within the respective ranges required by claim 1 of the instant invention. 
Shimano further teaches that the crystalline resin C preferably has a weight-average molecular weight Mw(C) of 5,000 or more and 100,000 or less, and more preferably 5,000 or more and 80,000 or less, from the viewpoint of achieving both the low-temperature fixability and strength of an image. A Mw(C) of 5,000 or more results in the formation of a more definite sea-island structure, thereby providing a toner having better sharp-melting properties and having excellent heat-resistance preservability and durability. A Mw(C) of 100,000 or less results in better sharp-melting properties of a toner and allows mixing with the amorphous resin to proceed satisfactorily at the time of fixing, thereby forming an image having sufficient resistance to rubbing and scratching (Col. 4, lines 8-21).
Similarly, Shimano teaches that the amorphous resin A preferably has a weight-average molecular weight Mw(A) of 8,000 or more and 50,000 or less, and more preferably more preferably 10,000 or more and 40,000 or less. A Mw(A) of 8,000 or more results in the formation of a more definite sea-island structure, thus sufficiently exhibiting the sharp-melting properties of the crystalline resin. A Mw(A) of 50,000 or less allows mixing with the crystalline resin to proceed satisfactorily at the time of fixing, thereby forming an image having sufficient resistance to rubbing and scratching (Col. 4, lines 27-36).
Shimano teaches that the weight-average molecular weight distribution of each of the crystalline resin C and the amorphous resin A is measured by gel permeation chromatography (GPC) comprising a step of dissolving the crystalline resin C or the amorphous resin A in chloroform at room temperature over 24 hours (Col. 13, line 39-46). Shimano is silent to teach that the crystalline resin C and the amorphous resin A are soluble in other solvents, such as tetrahydrofuran, however, the UCLA Solvents Table shows that chloroform has a polarity index of 4.1 and tetrahydrofuran has a polarity index of 4.2. Since the two solvents have sufficiently similar polarity indexes, they may be used interchangeably to effectively dissolve the crystalline resin C or the amorphous resin A. Therefore, the weight-average molecular weight range of the tetrahydrofuran-soluble component of instant claim 7 is obvious over the ranges taught by Shimano for either the crystalline resin C or the amorphous resin A. Furthermore, even though Shimano is silent to teach the number-average molecular weights of the components, since the ranges of the weight-average molecular weight for the crystalline resin C or the amorphous resin A overlap with the claimed range, the number-average molecular weight would also be expected to overlap with the claimed range, and thus would satisfy the claimed ratio of instant claim 77.
Shimano is silent to teach the mass ratio X/Y described in the instant claim 2, where Y is a content of the second resin in the binder resin and X is a content of the first resin in the binder resin. However, the mass ratio X/Y of the toner of Shimano can be calculated using any of the toner slurries described in Table 6. For example, in toner slurry 2, a content of the crystalline resin can be calculated as X = (84.0 parts crystalline resin 6 / (84.0 parts crystalline resin 6 + 150.0 parts amorphous resin (composed of 100.0 parts styrene, 25.0 parts n-butyl acrylate, 20.0 parts methyl methacrylate, and 5.0 parts acrylic acid))) = 0.359, or 35.9%, by mass, and a content of the amorphous resin can be calculated as Y = (1.00 - 0.359) = 0.641, or 64.1%, by mass with respect to the binder resin. Therefore, the mass ratio X/Y can be calculated as (0.359 / 0.641) = 0.560. The calculated mass ratio of Shimano falls within the range required by the instant claim 2. 
	Finally, Shimano teaches that a flowability improving agent is externally added to the toner in order to improve image quality. Examples of the flowability improving agent include inorganic fine powders composed of silica, titanium oxide, and aluminum oxide. These inorganic fine powders are preferably subjected to hydrophobization treatment with a hydrophobizing agent, such as a silane coupling agent, a silicone oil, or combinations thereof (Col. 12, lines 20-28).
	While Shimano teaches the use of an emulsion aggregation method to produce the requisite sea-island configuration of the toner, Shimano is silent regarding the use of multivalent metal element as a flocculating agent. Ida teaches an emulsion aggregation method for forming a toner and further teaches that aggregation/flocculation can be achieved by the use of multivalent metal salts such as those formed from calcium magnesium and aluminum ([0123-127]).  The use of said multivalent metal salts is taught to allow for the control of the particle diameter of the toner ([0127]).  These multivalent salts taught by Ida are the same taught by the Applicant in the instant application (see [0078] of the instant specification).  Furthermore, Ida teaches that the metal salts may be removed from the toner particles by washing with ethylenediamine tetraacetic acid and the sodium salt thereof (EDTA, [0139-140]).  The applicant also utilizes EDTA to wash flocculated toner particles (see [0084] and [0139] of the instant application) and it is understood that this washing step is the source the monovalent metal element recited in pending claim 9.  Both the Applicant and Ida teach between 3 and 10 washings to remove metal impurities and therefore it is understood that the procedure of Ida will result in concentrations of residual multivalent and monovalent metals in the toner within the ranges recited by the Applicantin the instant claims (see [0085] of the instant specification and [0140] of Ida).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the flocculating agents taught by Ida et al.  as well as the chelating and washing agents taught by Ida et al. in the emulsion aggregation process of Shimano et al.
Additionally, it would have been obvious to crosslink the crystalline resin C with the amorphous resin A, resulting in the formation of an additional resin, since Shimano teaches that a crosslinking agent may be used for a styrene-acrylic-based resin in order to improve the high-temperature offset resistance of the toner. It would have also been obvious to use an acrylic acid derivative, such as acrylonitrile, as a monomer in the crystalline resin, since Shimano teaches crystalline acrylic resins as a specific example of the crystalline resin C. Acrylonitrile is represented by formula (2) in the instant claim 19, when X is a single bond, R1 is -C≡N, and R2 is a hydrogen atom. 

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shimano et al. (US 9,575,426 B2) in view of Ida et al. (US PGP 2018/0088478) and further in view of Ogawa (US PGP 2018/0314177).
The complete discussions of Shimano and Ida above are included herein.  Shimano does not teach suitable storage elastic modulus values for the toner.
Ogawa teaches a toner wherein the storage elastic modulus is 1.x0 x 108 PA at 70 C and 1x105 PA or less at 85 C ([023]).  Ogawa teaches that optimization of the storage elastic modulus values at these temperatures allows for a toner having sufficient high storage elastic modulus values at temperature equal to or lower than 70 C, allowing for a toner with sharp meltability with excellent heat-resistant preservability and low-temperature fixability ([0023]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have sought to optimize the storage elastic modulus values of the toner of Shimano et al. as taught by Ogawa in order to optimize the result effective variables associated therewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/           Primary Examiner, Art Unit 1737                                                                                                                                                                                             	06/17/2022